Citation Nr: 0703865	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-28 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis, 
left knee.

[The issue of entitlement to an extension of the basic period 
of eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
November 4, 2003, is the subject of a separate decision of 
the Board.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In his October 2003 substantive appeal, the veteran requested 
a hearing before the Board.  However, the record shows that 
the veteran cancelled the requested hearing, which had been 
scheduled for December 2005.


FINDING OF FACT

The veteran's current left knee disorder, diagnosed as 
degenerative arthritis, began many years after service and 
was not caused by any incident of service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service and it may not be so presumed.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309.

The veteran attributes his left knee impairment to in service 
trauma; however, his service medical records do not show 
injury or disease involving the left knee, providing highly 
probative evidence against this claim.  In fact, at his 
separation examination in October 1993, the veteran himself 
stated that he was in "excellent physical condition" and 
did not have a "trick" or locked knee, providing more 
factual evidence against this claim.  

Following the veteran's service, the first medical evidence 
of a left knee disorder is a VA X-ray report dated in 
December 1999, over six years after active duty.  This X-ray 
report reflects an impression of very minimal degenerative 
change in the left patellofemoral compartment.  The Board 
must find that both service and post-service medical records 
provide, as a whole, evidence against this claim.

In this regard, the Board must note the lapse of years 
between the veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

The medical evidence in support of the veteran's claim 
consists of a December 2005 report of VA examination which 
does not reflect that the veteran's claims file, to include 
his service medical records, were available to the examiner 
for review.  The examination report notes that the veteran 
fell in the service.  Specifically, that he worked on the 
flight line of an aircraft carrier and injured his left knee 
on several occasions.  This information is not corroborated 
by the veteran's service medical records.  Notwithstanding 
the unavailability of the veteran's service medical records 
in connection with this examination, the examiner provided a 
diagnosis of degenerative arthritis of the left knee 
patellofemoral joint and an opinion that the veteran's left 
knee pain and arthritis is as likely as not caused by or the 
result of the injuries and activities in service.  

In this regard, it is noted that, in Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court determined that the 
credibility and weight to be attached to medical opinions are 
within the province of the Board as adjudicators.  An 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.

For example, the Court has held that a post-service reference 
to injuries sustained in service, without a review of service 
medical records, does not constitute competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  The 
Court has also held that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record, see Miller v. West, 11 Vet. 
App. 345, 348 (1998), and that an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Accordingly, despite the December 2005 opinion of a VA doctor 
finding that the veteran's left knee pain and arthritis is as 
likely as not caused by or the result of the injuries and 
activities in service, the service medical records do not 
support the findings of inservice left knee injury as 
concluded by the examiner.  Thus, the medical opinion finding 
that current left knee pathology is the result of in service 
left knee injury relied on a faulty premise, that the veteran 
sustained left knee injury in service.  In addition, the 
examiner provided no indication as to the source of the 
veteran's medical history on which he bases this opinion.  
Inasmuch as this statement is not based on a review of the 
veteran's medical history, the Board finds that the probative 
value of this opinion is greatly reduced and is not 
persuasive when weighed with the remaining medical evidence 
of record.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(medical opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).

Based on a review of the post-service medical records, 
notwithstanding the December 2005 VA medical opinion, these 
records provide negative evidence against this claim.

In this regard, it is noted that statements from the veteran 
allege ongoing left knee pain following in service left knee 
injury.  However, as a layperson, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
is not competent to state his current knee pain has any 
association with service. 

The weight of the credible evidence demonstrates that the 
veteran's current left knee impairment, diagnosed as 
degenerative arthritis, began many years after his active 
duty service and was not caused by any incident therein.  
This condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in March 
2001 and provided to the appellant prior to the August 2002 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claim.  Moreover, since the appellant's 
claim is being denied, no disability rating or effective date 
will be assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records, copies of his VA examination 
reports, and he has submitted lay evidence in the form of his 
written communications.  The evidence associated with the 
claims file adequately addresses the requirements necessary 
for evaluating the claim decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim and his claim was readjudicated in 
a statement of the case and subsequent supplemental 
statements of case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

The Board notes that no medical examination has been 
conducted or medical opinion obtained (other than the one 
cited above) with respect to the veteran's claim.  However, 
the Board finds that the evidence, which reveals that the 
veteran did not have this disability during service, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


